DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Original claims 1-10 are currently pending.

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 4-10, drawn to an MSC over-expressing CXCR5, classified in A61K 35/122.
II. Claim 2, drawn to a method for treating inflammatory diseases, classified in A61K 2121/00.
The inventions are independent or distinct, each from the other because:
III. Claim 3, drawn to a method for treating transplant rejection, classified in A61K 2121/00.
IV. Claim 3, drawn to a method for treating multiple sclerosis, classified in A61K 2121/00.
V. Claim 3, drawn to a method for treating ulcerative colitis, classified in A61K 2121/00.
VI. Claim 3, drawn to a method for treating diabetes, classified in A61K 2121/00.
VII. Claim 3, drawn to a method for treating bone diseases, classified in A61K 2121/00.
VIII. Claim 3, drawn to a method for treating cartilage diseases, classified in A61K 2121/00.
IX. Claim 3, drawn to a method for treating cardiovascular diseases, classified in A61K 2121/00.
X. Claim 3, drawn to a method for treating nervous system diseases, classified in A61K 2121/00.
Although claim 3 recites treating transplant rejection associated with at least one disease selected from multiple sclerosis, ulcerative colitis, diabetes, bone/cartilage diseases, cardiovascular diseases and nervous system diseases, it is noted that transplant rejection is a distinct process not associated with any of these diseases.  Transplant rejection does not lead to any of these diseases; none of these diseases causes transplant rejection.  This is consistent with the specification disclosing treating transplant rejection, multiple sclerosis, ulcerative colitis, diabetes, bone/cartilage diseases, cardiovascular diseases, or nervous system diseases.

Inventions I and II-X are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, each method could be practiced with drugs, for example.
Inventions II-X are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of being used together and they also result in different outcomes.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The distinct inventions require separate searches and considerations for relevant art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633